 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson Automotive Repair,Inc.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 23-CA-3108October 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn March 19, 1969, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitledproceeding, finding that the Respondent's operationsdo not satisfy the National Labor Relations Board'sapplicable discretionary standards for the assertionofjurisdiction,andrecommending that thecomplaint be dismissed, as set forth in the attachedTrial Examiner's Decision Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner I heard this caseatHouston, Texas, on November 25-27, 1968, followingprehearing procedures in compliance with the NationalLabor Relations Act, as amended (herein called the Act).'Following the hearing, counsel for the General Counseland for Respondent submitted briefs which I haveconsidered.Upon the record in the case I make the followingfindings of fact and conclusions of lawThe underlying charge was served on Respondent by registered mail onAugust 16, 1968, the complaint issued on October 28, 1968, andRespondent filed its answer to the complaint on November 7, 1968Amendments to the complaint and answer were allowed at the hearingFINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent Wilson Automotive Repair, Inc., is a Texascorporation engaged at two locations in Houston, Texas,in the sale and servicing of automotive transmissions. It isa licensee of Aamco Transmissions, Inc , a corporationchartered and headquartered in Pennsylvania Respondentoperates primarily as a retail enterprise, that is, the bulkof its business is performed for individual automobileowners, but some of its income is derived from nonretailsales and services In the case of such a combinationenterprise, the Board will assert jurisdiction if either itsretail or nonretail jurisdiction standard is met, except thatitwillnot seek to apply the nonretail standards if theamount of nonretail business isde minimtsRespondentcontends that the Board's retail standard is not met andthat its volume of nonretail business isde minimts,andthat, therefore, the case should be dismissed Respondent'scontentions are supported by the evidenceIn its fiscal year ending August 31, 1968, the periodutilized by the parties for the purposes of jurisdictionalfacts,Respondent'sgrossvolumeofbusinesswas$453,900 00, less than the $500,000 volume prescribed bythe Board as the minimum for assertion of jurisdictionover Respondent as a retail enterprise As to its nonretailoperations, the record contains a list of the amountsRespondentbilledtonamed nonindividuals (mainlycommercial firms in Houston) The total of such billingsis$7,354.81, but of this total Respondent offered evidenceon the basis of which I find that items totaling $2,360 98represented instances in which, while the charges werebilled to or in the name of some commercial firm or othertype of enterprise, the true customers were individualautomobile owners 2 Since in my view these instancesshould be considered retail business, Respondent's totalvolume of nonretail business was $4,993.83. Because thisamount is but slightly in excess of l percent ofRespondent's total business, it falls within thede minimiscategory of cases in which the Board will not seek toapply its nonretail standards to combination retail andnonretail enterprises.Yakima Cascade FuelCo ,126NLRB 1316, 1317 ' And under theYakimadecision theresult would be the same were all of Respondent's billingsin the names of nonindividuals considered for that reasonalone to be nonretail business, since the $7,354 81 wouldstillrepresent less than 2 percent of Respondent's totalbusinessand, in addition, is inherently a relativelyinsignificant amount of business.''Falling in this category are the billings to Houston Lead Co , MobileOil Co (for holders of Mobile Oil Co credit cards), Stainless ProductsCo , Starr Steel Supply, Highland Insurance Co , Denison Copier Co ,Houston Paper Co , Heights State Bank, and Weingarten's'CompareCemetery Service Corporation,149 NLRB 604, 605-606, andcases there cited at fn 5, p 606Itfurtherappears that even if the Board's nonretail jurisdictionstandards were applicable, they would not be met on the facts of this caseThese standards require an annual interstate outflow or inflow of at least$50,000 There is no contention that any such outflow exists As to inflow,Respondent in the year in question received directly from non-Texassources parts and equipment having a value of $29,896 15 ($28,109 76 fromAamco Transmissions, Inc , and $1,786 39 from a firm identified in therecord as Parco ) Respondent also purchased and received from sources inTexas (identified in the record as Allied Distributing Company, Al ParkerBuick Company, Bill McDavid Oldsmobile Company, and Tenneco) somequantity of goods and materials which those suppliers, in turn, receiveddirectly from non-Texas sources On the record I have the exact amount ofthis "indirect inflow" cannot be determined But of the total of $5,682 17179NLRB No. 29 WILSON AUTOMOTIVE REPAIR, INC.IRespondent ismeaning of the Actrequirements of thethe Board.2Accordingly,dismissedCONCLUSIONS OF LAWengaged in commerce within thebut its operations do not meet theapplicable jurisdiction standards ofthecomplainthereinshouldbeworthofmaterialsRespondentobtainedfromAlliedDistributingCompany, 75percent consisted of items rebuilt in Texas Deducting thevalue of theselocally rebuiltitems fromthe $10,287 02 worthof all itemswhich Respondent obtains from these parts'sources leaves a maximum of$6,025 41 to beadded to the$29,896 15 previouslydescribedFinally,Respondentpaid to twolocal advertising agencies about$47,500 in theyear in questionThe GeneralCounsel seems to assume that this entireamount should be considered"direct inflow"because it included the valueof advertisingcopy, film, etc suppliedby Respondent's franchiser, Aamco413Uponthe foregoing findings and conclusions and uponthe entire record in the case it is recommended that theBoard issue the followingORDERThe complaint herein is hereby dismissedTransmissions, Inc , from withoutTexasBut Respondent established thatwhat Respondent paid out covered the commissions due to the localadvertising agencies as well as the chargesof the localadvertising media(apparently largely local television and radio stations)and counsel for theGeneral Counselmade no attempt to establishwhat portion of the $47,500represents the value of the interstate inflow of advertising services providedby Aamco uponwhich he reliesHence,with the burdenof proof on theGeneral Counsel,the entire$47,500 mustbe disregardedWhat is left is aninterstate direct and indirect inflow totalling about$36,000 00, less thanthe $50,000 minimumrequired bythe Board's nonretail standards